DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the lid is attachable to the or each side wall” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for --the lid is attachable to the at least one side wall--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasinhe (WO 2012/003543) which in figures 1-3 disclose the invention as claimed:
In re claim 1: A thermally controlled container 10 for holding consumable products, said container including: a body having one or more soft or flexible layers, the body configured to define a cavity 28 for receiving said consumable products; a lid 20 having one or more soft or flexible layers, the lid 20 configured to co-operate with said body to close the cavity; and at least one packet member 56/58/60/62 having thermally sensitive material retained therein; at least one of the body or lid including an outer layer of soft sheet material 54, an intermediate layer of flexible insulative material 50/52 and an inner layer of soft sheet material 38; wherein a pocket 48 is formed between the inner layer of soft sheet material 38 and the intermediate layer of flexible insulative material 50/52, the pocket 48 defining an enclosed space into which the at least one packet member 56/58/60/62 is received.  
In re claim 2: a border (hemmed portion of the packet) extends around at least part of the at least one packet member, the border being able to be sewn or otherwise 
In re claim 3: the body is configured to have a base 18 and at least one side wall extending from the base 18 to define said cavity (see figure 3).  
In re claim 4: the intermediate layer of flexible insulative material includes or comprises a layer of foil material (see figure 3 and p.6, ll.1-10).  
In re claim 5: the intermediate layer of flexible insulative material includes a foam material (see figure 3 and p.6, ll.1-10).  
In re claim 6: the intermediate layer of flexible insulative material includes a layer of foil material bonded to a foam material (see figure 3 and p.6, ll.1-10).   
In re claim 7: the layer of foil material faces the at least one packet member (see figure 3 and p.6, ll.1-10).    
In re claim 8: the layer of foil material faces the outer layer of soft sheet material (see figure 3 and p.6, ll.1-10).     
In re claim 9: the intermediate layer comprises a single layer of foil (see figure 3 and p.6, ll.1-10).    
In re claim 10: the intermediate layer includes a layer of foam material with a layer of foil bonded to each side of the foam material, such that foil material faces both the at least one packet member and the outer layer of the soft sheet material (see figure 3 and p.6, ll.1-10).     
In re claim 11: the lid 20 is attachable to the at least one each side wall (see figures 1-3).   

In re claim 13: the inner layer of soft sheet material is bonded to the intermediate layer of flexible insulative material 50/52 by stitching to form the pocket 48 (see figure 3 and p.6, ll.1-10).       
In re claim 15: the border (hemmed portion of the packet) is an extension of, and is made from the same material as, the at least one packet member (see figure 3 and p.6, ll.1-10).         
In re claim 18: wherein the intermediate layer of flexible insulative material 50/52 includes or comprises a layer of aluminum foil (see figure 3 and p.6, ll.1-10).       
In re claim 19: the temperature of said thermally sensitive material is able to be modified by cooling or heating (see figure 3 and p.6, ll.1-10).       
In re claim 20: the container is adapted to contain a standard tub of yoghurt in said cavity (see figure 3 and p.6, ll.1-10).       
In re claim 21: the thermally sensitive material is a coolant which is adapted to chill to a specific temperature as determined by a freezer, refrigerator, or the like (see figure 3 and p.6, ll.1-10).       
In re claim 22: the coolant is adapted to maintain temperatures well below the freezing point of water for a required time (see figure 3 and p.6, ll.1-10).       
In re claim 23: the thermally sensitive material is a material able to be heated in a microwave oven or other such device (see figure 3 and p.6, ll.1-10).       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayasinhe (WO 2012/003543) in view of Seaman (US 2,575,893). Jayasinhe discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Seaman:
In re claim 14: the border of the at least one insulator member (foam wall member) is sewn or attached to the layer(s) of material to ensure that the at least one packet member does not sink, slide or significantly move around inside the pocket during use (see Col.6, ll.23-63 of Seaman). 
In re claim 16: the border of the at least one insulator member extends on at least two opposing sides of the packet member and at least part of said border on the at least two opposing sides is sewn or otherwise attached to the layer(s) (see Col.6, ll.23-63 of Seaman).
In re claim 17: the at least one insulator member is sewn or otherwise attached to the layer(s) substantially along a border on at least one side of the packet (see Col.6, ll.23-63 of Seaman).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the at least one packet member (insulator) of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892. For example, Fuchs US 6,925,834 discloses a thermally controlled container for holding consumable products which includes many of the disclosed limitations of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735